DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 02/01/2019. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105615881 B (cited in IDS dated 08/09/2021, hereinafter referred to as “Dong”) in view of US 20100292595 A1 (hereinafter referred to as “Paul”).
Regarding claim 1, Dong teaches an electronic device (portable device for monitoring physical condition; abstract; paragraph [0070]) comprising:
at least one communication circuit (paragraphs [0071], [0128]-[0132]);
a first electrode (1031; paragraphs [0099]-[0108]) and a second electrode (1039; paragraphs [0099]-[0108]), the first electrode being coated with a catalyst associated with first biometric information (glucose oxidase; paragraph [0100]);
at least a third electrode (lactic acid detecting electrode 1035; paragraphs [0099]-[0108]); and

wherein the processor is configured to:
obtain the first biometric information, based at least on an electric current induced by applying a specified voltage between the first electrode and the second electrode (paragraphs [0099]-[0108]), and
obtain second biometric information, based at least on a voltage difference between the second electrode and the third electrode (paragraphs [0099]-[0108]).
However, Dong does not explicitly teach using a first and second pad to carry the electrodes.
However, Paul, a hand held device for acquiring ECG singals, teaches using a two pads to carry multiple electrodes (15,16; paragraphs [0053], [0087]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dong, to use pads for the electrodes, as taught by Paul, because doing so provides a deformable structure such that the electrodes can conform to a user, bringing the electrode into good electrical contact with the user (paragraph [0053]; as taught by Paul).
Regarding claim 2, Dong, in view of Paul, teaches wherein the processor is further configured to obtain the first biometric information by using the first electrode as a working electrode and the second electrode as a reference electrode and a counter electrode (paragraphs [0099]-[0108]; as taught by Dong).
Regarding claim 3, Dong, in view of Paul, teaches wherein the first biometric information includes at least one of a lactate concentration or a degree of fatigue, and
wherein the catalyst includes a lactate oxidase (paragraphs [0099]-[0108]; as taught by Dong).
Regarding claim 4, Dong, in view of Paul, teaches wherein the first biometric information includes at least one of a glucose concentration or blood glucose, and
wherein the catalyst includes a glucose oxidase (paragraph [0099]-[0108]).
Regarding claim 6, Dong, in view of Paul, teaches wherein the processor is further configured to apply a specified voltage between the second electrode and the third electrode and obtain third biometric information, based on an electric current between the second and third electrodes to which the specified voltage is applied (paragraphs [0099]-[0108]; as taught by Dong).
Regarding claim 7, Dong, in view of Paul, teaches wherein the processor is further configured to obtain the second biometric information or the third biometric information, based on a user input, and
wherein the user input is received from an external electronic device via the at least one communication circuit, or is received through a user interface of the electronic device (paragraphs [0128]-[0132]; as taught by Dong).
Regarding claim 9, Dong, in view of Paul, teaches wherein the processor is further configured to transmit at least one of the first biometric information, the second biometric information, or the third biometric information to the external electronic device by using the at least one communication circuit (paragraphs [0071], [0128]-[0132]; as taught by Dong).
Regarding claim 11, Dong, in view of Paul, teaches further comprising:
a low pass filter (LPF),
wherein the LPF is disposed between the second electrode and the third electrode (paragraph [0099]-[0108]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of US 20020106709 A1 (hereinafter referred to as “Potts”).
Regarding claim 5, Dong, in view of Paul, does not explicitly teach wherein the first pad and the second pad include an electrolyte layer containing an ion-conducting material.
However, Potts, an electrode sensor device, teaches having the electrode pad include an electrolyte layer containing an ion-conducting material (paragraph [0049]-[0052]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dong, in view of Paul, to have the pads include an electrolyte layer, as taught by Potts, because doing so provides material that provides ionic conductivity and through which electrochemically active species can diffuse (paragraph [0049]-[0052]; as taught by Potts).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of US 20150057515 A1 (hereinafter referred to as “Hagen”).
Regarding claim 10, Dong, in view of Paul, teaches a wireless communication of measured data (paragraphs [0071], [0128]-[0132]; as taught by Dong), however, does not explicitly teach wherein the at least one communication circuit is configured to provide communication between the electronic device and the external electronic device via a short-range wireless network, and
wherein the short-range wireless network includes at least one of near field communication (NFC), Bluetooth, Bluetooth low energy (BLE), Zigbee, or Z-wave.
However, Hagen, a sweat biosening device, teaches wherein the at least one communication circuit is configured to provide communication between the electronic device and the external electronic device via a short-range wireless network, and
wherein the short-range wireless network includes at least one of near field communication (NFC), Bluetooth, Bluetooth low energy (BLE), Zigbee, or Z-wave (uses Bluetooth; paragraph [0042]). It would have been obvious for one of ordinary skill in the art .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of US 20170215773 A1 (cited in IDS dated 08/09/2021, hereinafter referred to as “Heikenfeld”).
Regarding claim 12, Dong, in view of Paul, teaches for obtaining a first biometric information, but does not explicitly teach obtain the first biometric information when a specified condition is satisfied, and
wherein the specified condition includes skin moisture that is greater than or equal to a specified value.
However, Heikenfeld, a sweat sensing device, teaches monitoring for a suit of analytes such as glucose (paragraph [0066]), and further measuring whether the skin moisture is greater than or equal to a specific value (determines whether moisture is present; paragraph [0046]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dong, in view of Paul, to detect whether moisture is present when measuring for biometric information, as taught by Heikenfeld, because doing so allows the device to measure for glucose only when an adequate amount of moisture is present.
 Regarding claim 13, Dong, in view of Paul and Heikenfeld, teaches wherein the processor is configured to apply a specified voltage to the second electrode and the third electrode and obtain the skin moisture, based on an electric current between the second electrode and the third electrode (paragraphs [0099]-[0108]; as taught by Dong; determines whether moisture is present; paragraph [0046]; as taught by Heikenfeld).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of US 20170172484 A1 (hereinafter referred to as “Sonner”).
Regarding claim 14, Dong, in view of Paul, teaches wherein the second pad further includes a fourth electrode (as shown in Figure 1; as taught by Paul), but does not explicitly teach wherein the processor is further configured to sense at least one of temperature, humidity, or grip by using the fourth electrode.
However, Sonner, a wearable sweat sensor using electrode, teaches sense at least one of temperature, humidity, or grip by using the fourth electrode (paragraphs [0028]-[0029]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dong, in view of Paul, to measure for temperature, as taught by Sonner, because temperature has an effect on ion-selective electrodes (paragraphs [0028]-[0029]; as taught by Sonner).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of US 20160331290 A1 (hereinafter referred to as “Oh”).
Regarding claim 15, Dong, in view of Paul, does not explicitly teach wherein the first pad and the second pad are detachable.
However, Oh, an electrode biosensor, teaches a pad type biosensor electrode structure is detachable (paragraph [0103]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dong, in view of Paul, teaches detachable electrode padding, as taught by Oh, because doing so allows the padding to be removed from a user’s skin.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, and further in view of US 20170124350 A1 (hereinafter referred to as “Reihman”).
Regarding claim 16, Dong, in view of Paul, teaches measuring a first biometric information and a second biometric information, but does not explicitly teach wherein the processor is further configured to provide notification when the first biometric information satisfies a first condition specified or the second biometric information satisfies a second condition specified,
wherein the first condition includes the first biometric information outside a first range specified, and
wherein the second condition includes the second biometric information outside a second range specified.
However, Reihman teaches providing a threshold if a biometric information is outside of a specified range (paragraphs [0041]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dong, in view of Paul, to notify the user if their biometric information is outside of a specified range, as taught by Reihman, because doing so alerts the user that their biometric information is outside of a healthy range.
Regarding claim 17, Dong, in view of Paul and Reihman, teaches wherein the processor is further configured to provide the notification through a display device of the electronic device or by using an external electronic device (paragraphs [0041]; as taught by Reihman).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Paul and Heikenfeld.

applying a specified voltage to a second electrode of an electronic device and a third electrode of a the second electronic device (paragraphs [0099]-[0108]); and
obtaining first biometric information by using a first electrode and the second electrode (paragraphs [0099]-[0108]); and
wherein the first electrode is coated with a catalyst associated with the first biometric information (paragraphs [0099]-[0108]).
Dong does not teach using a first and second pad to carry the electrodes and obtaining skin moisture information.
However, Paul, a hand held device for acquiring ECG singals, teaches using a two pads to carry multiple electrodes (15,16; paragraphs [0053], [0087]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dong, to use pads for the electrodes, as taught by Paul, because doing so provides a deformable structure such that the electrodes can conform to a user, bringing the electrode into good electrical contact with the user (paragraph [0053]; as taught by Paul).
Further Heikenfeld, a sweat sensing device, teaches monitoring for a suit of analytes such as glucose (paragraph [0066]), and further measuring whether for skin moisture values when determining analyte concentration (determines whether moisture is present; paragraph [0046]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dong, in view of Paul, to detect whether moisture is present when measuring for biometric information, as taught by Heikenfeld, because doing so allows the device to measure for analyte concentrations only when an adequate amount of moisture is present.
Regarding claim 19, Dong, in view of Paul and Heikenfeld theaches, wherein the obtaining of the first biometric information includes:
applying a specified voltage to the first electrode and the second electrode (paragraphs [0099]-[0108]; as taught by Dong);
measuring an electric current induced by ions decomposed by the catalyst (paragraphs [0099]-[0108]; as taught by Dong), and
measuring the first biometric information, based on the measured electric current (paragraphs [0099]-[0108]; as taught by Dong).
Regarding claim 20, Dong, in view of Paul and Heikenfeld, further comprising:
obtaining electrocardiography (ECG) information, based on a potential between the second electrode and the third electrode (can measure ECG based on potential different between electrodes; abstract; paragraphs [0061]-[0063]; as taught by Paul). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dong, to measure for ECG information, because doing so adds additional functionality to a biosensor that measure for multiple biometric informations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791